DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to application filed on 04/13/2021. Claims 1-20 are pending examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2,4-5,9-10,12-13,17-18,20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by (CHUNG;  Publication  No US 20200356793).

As per claim 1, CHUNG discloses a parking assistance method applied to a vehicle-mounted device, the method comprising: 
recognizing image features of a traffic line corresponding to a parking position of a vehicle ([0043-0045] the processor 14 recognize the images “roadside lines” captured by the image capturing unit 11);
 determining a category of the parking position of the vehicle based on the image features of the traffic line ([0043-0045] wherein the colors of roadside lines at the parking position is the category); 
determining whether the vehicle parks illegally based on the category of the parking position of the vehicle ([0043-0045] based on the colors of roadside lines determining whether the vehicle parked at illegal parking site); and
 issuing a warning when the vehicle parks illegally ([0043-0045] generates an alert to notify the driver of a parking violation).
As per claim 2, CHUNG discloses the parking assistance method according to claim 1, wherein the recognizing the image features of the traffic line corresponding to the parking position of the vehicle comprises: locating the parking position of the vehicle on a high-precision map using a positioning device; and obtaining the image features of the traffic line corresponding to the parking position of the vehicle from the high-precision map, wherein the image features comprise color features and/or shape features ([0045,0060]).
As per claim 4, CHUNG discloses The parking assistance method according to claim 1, wherein the recognizing the image features of the traffic line corresponding to the parking position of the vehicle comprises: capturing an image of the traffic line corresponding to the parking position of the vehicle using a camera; and recognizing the image features of the traffic  0043-0045]).
As per claim 5, CHUNG discloses The parking assistance method according to claim 4, further comprising: determining that the parking position of the vehicle is a legal parking position when the traffic line corresponding to the parking position of the vehicle is not recognized; wherein the determining the category of the parking position of the vehicle based on the image features of the traffic line comprises: determining that the parking position of the vehicle is a no-parking position when the color feature of the traffic line is red; determining that the parking position of the vehicle is the legal parking position when the color feature of the traffic line is white; and determining that the parking position of the vehicle is a temporary parking position when the color feature of the traffic line is yellow (Figs2-3&[0043-0045]) .
As per claim 9,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 10,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 12,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
As per claim 13,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.
As per claim 17, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 18,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 20, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3,11,19 are rejected under 35 U.S.C. 103 as being unpatentable over (CHUNG;  Publication  No US 20200356793) in view of (Chow;  Publication  No US 20200143682) .

As per claim 3, CHUNG discloses the parking assistance method according to claim 2, wherein the positioning device is GPS device ([0033,0045,0060]).
However, CHUNG doesn’t explicitly disclose combination of a GPS device and a gyroscope .
However, Chow teaches in [0029] the location sensor 114 includes global positioning system ( GPS) sensor 126 and gyroscope 128 .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine CHUNG and Chow by incorporating the combination of a GPS device and a gyroscope teaching of Chow into the method of CHUNG.
One skilled in the art would be motivated to modify CHUNG and Chow as described above in order to provide parking assistance to vehicles and to passengers of vehicles.  
As per claim 11, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.

As per claim 19, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.

Allowable Subject Matter

Claims 6-8,14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687